972 So. 2d 1068 (2008)
Teddy HICKS, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-4523.
District Court of Appeal of Florida, First District.
January 24, 2008.
Teddy Hicks, Jr., pro se, Petitioner.
Bill McCollum, Attorney General; Philip W. Edwards and C. Bowen Robinson, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Teddy Hicks, Jr., is hereby afforded a belated appeal from judgment and sentence in Escambia County case numbers 05-5495-CFA, 05-5546-CFB, 05-5751-CFA, 05-5753-CFA, and 05-5755-CFA. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed *1069 to represent petitioner in the appeal if he qualifies for such an appointment. PETITION GRANTED,
WOLF, KAHN, and LEWIS, JJ., concur.